Citation Nr: 9904043	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the request for waiver of recovery of an overpayment 
of pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Hugh B. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May to December 1918.  
He died in September 1967.  [redacted] is the veteran's 
daughter.  By a March 1963 rating decision, [redacted] was held 
to be incompetent and was recognized as a helpless child.  
The appellant is her legal custodian for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Department of 
Veterans Affairs (VA) Debt Management Center (DMC), in Fort 
Snelling, Minnesota, which found that a timely request for 
waiver of recovery of an overpayment had not been submitted.  
The action leading to the case was initiated by the Regional 
Office (RO) in Fort Harrison, Montana, but the case has been 
certified to the Board by the RO in Denver, Colorado.


FINDINGS OF FACT

1.  [redacted] has been recognized as an incompetent, helpless 
child, and the appellant is her legal custodian for VA 
purposes.

2.  Correspondence was sent to the appellant in October 1995, 
informing her that an overpayment had resulted in the 
creation of a debt that must be repaid, the reasons why the 
debt was created, the specific amount of the debt, and the 
right to request a waiver of recovery of overpayment within 
180 days.  Nothing in the record shows that the 
correspondence was not actually received by the appellant in 
October 1995.

3.  The request for waiver of recovery of the overpayment was 
received in July 1997.


CONCLUSION OF LAW

The appellant's request for a waiver of recovery of the 
overpayment was not timely submitted.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.911, 1.963 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that [redacted] was 
first recognized as the helpless child of the veteran in a 
March 1963 rating decision.  Among other things, it was noted 
that a VA examination conducted in January 1963 found that 
she was totally and permanently unemployable because of 
mental retardation.  Therefore, it was held that [redacted] 
became permanently incapable of self-support prior to 
May [redacted], 1950 - her 18th birthday - by reason of 
mental deficiency.

The veteran died in September 1967.

In June 1991, the RO in Fort Harrison, Montana, made an award 
of pension to [redacted] based on her recognition as the 
helpless child of the veteran.  A VA Form 27-555, Certificate 
of Legal Capacity to Receive and Disburse Benefits, dated in 
September 1994, recognized the appellant as [redacted]'s legal 
custodian for VA purposes.

By a letter dated in October 1995, the Fort Harrison RO 
informed the appellant that [redacted]'s rate of pension had 
been reduced effective January 1, 1994, due to recently 
submitted income and unreimbursed medical expense 
information.  The RO also informed the appellant that this 
action would create an overpayment, and that information 
would be sent regarding the amount of overpayment and 
repayment options in the near future.

By a letter dated October 29, 1995, the VA DMC informed the 
appellant that the specific amount of the overpayment was 
$2,342.50.  Moreover, by this letter the DMC informed the 
appellant of the right to request a waiver of recovery of 
overpayment, and that such a request must be submitted within 
180 days.

A waiver request was received from the appellant, via her 
attorney, in July 1997.  It was reported that [redacted] was 
currently residing in a nursing home, and that Social 
Security only permitted her $40.00 per month in spending 
allowance.  The remainder of her Social Security benefits 
were used to pay the nursing home and Medicare.  Therefore, 
the waiver was requested on the basis of hardship.

In August 1997, the DMC denied the request for waiver as it 
was not filed within 180 days from the date of notification 
of indebtedness.  A Notice of Disagreement the appellant's 
attorney was received by the DMC in October 1997.  It was 
noted that [redacted] was a developmentally disabled person and 
had been since birth, that she was currently 65 years old, 
that she had been residing in a nursing home for many years, 
and that the majority of her Social Security benefits went to 
pay her nursing home expenses, and that she was left with a 
$40.00 a month spending allowance.  Therefore, it was 
asserted that [redacted], as a developmentally disabled person, 
did not understand the communications she received from the 
VA.  Consequently, the waiver should be granted.

A Statement of the Case was issued in December 1997 by the RO 
in Denver, Colorado.  The appellant's Substantive Appeal was 
received in January 1998.  It was contended that [redacted] did 
not understand the correspondence sent to her by the VA.  
Therefore, it was asserted that [redacted] did not understand 
that she owed the money, that a debt was created, and that 
she could request a waiver.  Due to this failure to 
understand the VA's correspondence, it was requested that her 
request for a waiver be reconsidered.  Furthermore, it was 
contended that the waiver should be  granted as [redacted]'s 
income was limited and payment of the debt would be a 
tremendous burden on her.

Legal Criteria.  The provisions of 38 C.F.R. § 1.911 (1998) 
provide, in pertinent part, that VA shall notify the debtor 
in writing of the exact amount of the debt; the specific 
reasons for the debt, in simple and concise language; and of 
his or her right to informally dispute the existence or 
amount of the debt, as well as to request waiver of 
collection of the debt; and that these rights can be 
exercised separately or simultaneously.  The provisions of 38 
C.F.R. § 1.911 further provide that if the debtor writes to 
VA and questions whether he or she owes the debt or whether 
the amount is accurate, VA will, as expeditiously as 
possible, review the accuracy of the debt determination, and 
if the resolution is adverse to the debtor, he or she may 
also request waiver of collection.

Section 5302(a) of title 38, United States Code, provides 
that a debtor must request waiver of an overpayment within 
180 days from the date of notification of the indebtedness or 
"within such longer period as the Secretary determines is 
reasonable in a case in which the payee demonstrates . . . 
that . . . notification was not actually received . . . 
within a reasonable period" after such notification was 
attempted.  38 U.S.C.A. § 5302(a).  Similarly, the Code of 
Federal Regulations holds that the 180 day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the 180 day 
period will be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 C.F.R. § 
1.963(b) (1998).

Analysis.  In the instant case, the appellant, as the legal 
custodian of [redacted], was informed by correspondence dated in 
October 1995 that an overpayment had resulted in the creation 
of a debt that must be repaid, the reasons why the debt was 
created, the specific amount of the debt, and the right to 
request a waiver of recovery of the overpayment within 180 
days.  The letters sent to the appellant in October 1995 were 
sent to what is still the appellant's address of record.  
Therefore, the Board finds that the VA provided the appellant 
with all of the information required under the law.  38 
C.F.R. § 1.911.

The request for a waiver was subsequently received in July 
1997, over one year after the period in which to request a 
waiver had lapsed.  Nothing in the record shows that the 
correspondence was not actually received by the appellant in 
October 1995.  Therefore, the Board has no choice but to 
conclude that the request for waiver of recovery of an 
overpayment of pension benefits was not timely filed.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The Board notes the contentions that [redacted] was unable to 
understand the letters sent to her by the VA regarding the 
overpayment due to her developmental disability.  There is no 
dispute that [redacted] has a disability, as she has been found 
to be permanently incapable of self-support by reason of 
mental deficiency.  However, the record shows that the 
October 1995 correspondence was sent to the appellant, in her 
capacity as legal custodian, and not directly to [redacted].  
Nothing in the record shows that the appellant did not 
understand and/or was incapable of understanding the October 
1995 correspondence.  Consequently, the Board finds that 
these contentions are without merit in the instant case.

As the request for waiver of recovery of the overpayment of 
pension benefits was not timely filed within the statutory 
period, the appellant's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.


ORDER

Inasmuch as the request for waiver of recovery of an 
overpayment of pension benefits was not timely filed, the 
benefit sought on appeal is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

